Order entered March 4, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00533-CR

                               RAMIRO PAYAN, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
                          Trial Court Cause No. F09-72851-Y

                                          ORDER
       The Court REINSTATES the appeal.

       On January 14, 2014, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is represented by retained counsel Jeffrey Buchwald; (3) Mr.

Buchwald was not getting notices from the Court regarding the appeal because the notices were

being sent to William Rink; (4) Mr. Buchwald has contacted the court reporter for a copy of the

record; and (5) Mr. Buchwald will file appellant’s brief within thirty days of the February 27,

2014 hearing.
       We note that the clerk’s record filed in this appeal lists William Rink as appellant’s

attorney, as does the trial court’s judgment. Mr. Buchwald filed neither a notice of appearance

nor anything else with the Court to show he was appellant’s attorney.

       Additionally, on June 24, 2013, the Court sent the trial court a letter stating the

certification of appellant’s right to appeal does not appear to be correct. The certification reflects

the case involved a plea bargain and that appellant waived his right to appeal. The record,

however, reflects that appellant was found guilty in a trial before the Court. Nothing in the

record reflects appellant waived his right to appeal after sentence was imposed. We asked the

trial court to review the record and to file a certification that accurately reflects the trial court

proceedings. To date, we have not received the amended certification.

       Finally, we note that although court reporter Kelly Bryant filed a volume of the reporter’s

record that identifies the exhibits admitted into evidence, Ms. Bryant did not include the exhibits

in that volume.

       Accordingly, this is the order of the Court.

       We DIRECT the Clerk to list Jeff Buchwald as appellant’s retained attorney of record in

place of William Rink.

       We ORDER the trial court to prepare and file, within FIFTEEN DAYS of the date of

this order, a certification of appellant’s right to appeal that accurately reflects the trial court’s

proceedings. See TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 2013 WL 5220904 (Tex. Crim.

App. Sept. 18, 2013).

       We ORDER court reporter Kelly Bryant to file, within FIFTEEN DAYS of the date of

this order, a supplemental record containing all of the exhibits, including DVD exhibits, admitted

into evidence.
         We ORDER appellant to file his brief within FORTY-FIVE DAYS of the date of this

order.

         We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Michael Snipes, Presiding Judge, Criminal District Court No. 7; court reporter Kelly

Bryant; Sharon Johnson, Court Coordinator, Criminal District Court No. 7; LaMonica Littles,

Chief Clerk, Criminal District Court No. 7; Jeff Buchwald; and Michael Casillas.


                                                   /s/     DAVID EVANS
                                                           JUSTICE